Case 1:17-cr-00158-SEB-TAB Document 503 Filed 10/06/20 Page 1 of 6 PageID #: 4002




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                              )
                                                         )
                                 Plaintiff,              )
                                                         )
                            v.                           )        No. 1:17-cr-00158-SEB-TAB
                                                         )
  JUSTIN D. BARNETT,                                     ) -05
                                                         )
                                 Defendant.              )

                                                   ORDER

         Defendant filed a pro se motion that the Court construed as a motion for compassionate

  under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A).

  Dkt. 479. The United States has moved to dismiss the motion for compassionate release, arguing

  that it is barred by the terms of Mr. Barnett's plea agreement. Dkt. 500. Although the Court is

  aware of no grounds for "dismissing" Mr. Barnett's motion for compassionate release, for the

  reasons stated in this Order, it denies Mr. Barnett's motion for compassionate release.

                                              I.   Background

         On December 26, 2018, Mr. Barnett signed a petition to enter plea of guilty and plea

  agreement. Dkt. 314. The plea agreement was filed on December 27, 2018. Id. In the plea

  agreement, Mr. Barnett agreed to plead guilty to one count of conspiracy to distribute 100 grams

  or more of a mixture or substance containing a detectable amount of heroin, in violation of 21

  U.S.C. § 846. Id. at 1. The United States agreed to dismiss one count of the superseding indictment

  following the imposition of sentence. Id. In Paragraph 24 of the agreement, Mr. Barnett agreed

  "not to contest, or seek to modify, [his] . . . sentence . . . in any later legal proceeding, including

  but not limited to, an action brought under 18 U.S.C. § 3582 or 28 U.S.C. § 2255." Id. at 9. Under
Case 1:17-cr-00158-SEB-TAB Document 503 Filed 10/06/20 Page 2 of 6 PageID #: 4003




  the terms of the agreement, Paragraph 24 did "not prevent claims, either on direct or collateral

  review, that [Mr. Barnett] received ineffective assistance of counsel." Id.

         Mr. Barnett entered his guilty plea on May 16, 2019. Dkt. 380. He was sentenced the same

  day. Id. The Court sentenced Mr. Barnett to 66 months of imprisonment and 4 years of supervised

  release. Id.; dkt. 384. Judgment was entered on May 22, 2019. Dkt. 384. Mr. Barnett did not appeal

  his conviction or sentence.

         On June 4, 2020, Mr. Barnett filed a pro se motion that the Court construed as a motion for

  compassionate release under § 603 of the First Step Act, which is codified at 18 U.S.C.

  § 3582(c)(1)(A). Dkt. 479. On September 2, 2020, the United States moved to "dismiss" the motion

  for compassionate release, arguing that it was barred by Mr. Barnett's plea waiver. Dkt. 500. Mr.

  Barnett responded to the request for dismissal on September 15, 2020. Dkt. 501.

                                          II.     Discussion

         The First Step Act was enacted on December 21, 2018. See 132 Stat. 5194 (2018). As

  relevant here, § 603 of the First Step Act allows the Court to reduce a sentence upon motion of the

  defendant if the defendant shows an "extraordinary and compelling reason" warranting a sentence

  reduction. 18 U.S.C. § 3582(c)(1)(A)(i). Before enactment of the First Step Act, only the Bureau

  of Prisons could bring a motion for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)

  (effective Nov. 2, 2002 to Dec. 20, 2018).

         In his motion for compassionate release, Mr. Barnett asks the Court to reduce his sentence

  to time served and order his immediate release because his medical conditions combine with the

  risks presented by the COVID-19 pandemic to create an "extraordinary and compelling reason"

  for a sentence reduction within the meaning of 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 479. That is, he

  brings a motion under § 603 of the First Step Act. In its motion to dismiss, the United States argues



                                                   2
Case 1:17-cr-00158-SEB-TAB Document 503 Filed 10/06/20 Page 3 of 6 PageID #: 4004




  that Defendant waived his right to seek a sentence modification based on the terms of his plea

  agreement. Dkt. 500. In response, Mr. Barnett asks the Court to "annul" the plea agreement in light

  of the COVID-19 pandemic. Dkt. 501.

         "When the defendant pursuant to the plea agreement has knowingly and voluntarily waived

  his appellate rights, and the terms of that waiver are express and unambiguous, we will enforce

  those terms." United States v. Smith, 759 F.3d 702, 706 (7th Cir. 2014). The same rule applies to

  waivers of the right to file a motion for sentence reduction. See United States v. Soto-Ozuna, 681

  F. App'x 527, 528 (7th Cir. 2017) (holding that motion for sentence reduction under 18 U.S.C.

  § 3582(c)(2) was barred by plea waiver agreeing not to "seek to modify his sentence . . . in any

  type of proceeding."). Plea waivers are upheld and enforced with limited exceptions in cases in

  which (1) "the plea agreement was involuntary," (2) "the district court relied on a constitutionally

  impermissible factor (such as race)," (3) "the sentence exceeded the statutory maximum," or (4)

  the defendant claims ineffective assistance of counsel in relation to the negotiation of the plea

  agreement. Keller v. United States, 657 F.3d 675, 681 (7th Cir. 2011) (internal quotation marks

  and quoted authority omitted); Gaylord v. United States, 829 F.3d 500, 505 (7th Cir. 2016).

         Here, the express terms of the plea waiver forbid Mr. Barnett from doing what he seeks to

  do with his motion for compassionate release—that is, seeking to modify his sentence "in any later

  legal proceeding, including but not limited to, an action brought under U.S.C. § 3582." 1 There is




  1
    A motion for compassionate release under § 603 of the First Step Act is a motion under 18 U.S.C.
  § 3582(c)(1)(A). In United States v. Sutton, the Seventh Circuit held that the First Step Act and
  not Section 3582(c)(1)(B) is the "vehicle" through which a defendant seeks relief. Sutton, 962 F.3d
  979, 984 (7th Cir. 2020). But that holding is limited to motions seeking relief under § 404(b) of
  the First Step Act. Id. ("Critically, and unlike the other two exceptions to § 3582(c), subsection
  (c)(1)(B) does not even refer to who can move for modification or how." (emphasis added)).
  Regardless, Mr. Barnett's plea waiver prohibited him from seeking to modify his sentence in "any
  later legal proceeding," which plainly encompasses his motion for compassionate release.
                                                   3
Case 1:17-cr-00158-SEB-TAB Document 503 Filed 10/06/20 Page 4 of 6 PageID #: 4005




  no question that the plea waiver was knowing and voluntary. To the contrary, Mr. Barnett admits

  that he signed the plea agreement. Dkt. 501 at 1. He states that he is aware that he waived his right

  to file a challenge to his sentence and admits that he "agreed both in writing and on the record at

  his change of plea hearing." Id. Mr. Barnett does not claim that he was ignorant of his rights under

  the First Step Act at the time he signed his plea agreement. Mr. Barnett also does not claim that

  any of the other reasons for invalidating a plea waiver (court reliance on a constitutionally

  impermissible factor, sentence exceeding the statutory maximum, or ineffective assistance of

  counsel in negotiating the plea agreement) apply.

         Some courts have refused to enforce plea waivers where the defendant was sentenced years

  before the First Step Act was passed on December 21, 2018, thereby making it impossible for the

  defendant to "knowingly" waive any claim under the Act. See, e.g., United States v. Ellerby, No.

  CR CCB-07-064, 2020 WL 2395619, at *2 (D. Md. May 12, 2020) (defendant who pled guilty in

  2016 could not have waived his right to bring a motion under the First Step Act); United States v.

  Burrill, No. 17-CR-00491-RS-1, 2020 WL 1846788, at *2 (N.D. Cal. Apr. 10, 2020) (movant for

  compassionate release who waived his right to seek relief under § 3582 in 2017 was not barred).

  But this is not such a case because Mr. Barnett signed his plea waiver on December 26, 2018—

  several days after the First Step Act was enacted. This is also not a case in which the plea agreement

  precluded only "collateral attacks" against the defendant's sentence without any mention of § 3582.

  See United States v. Chavez-Salais, 337 F.3d 1170, 1172 (10th Cir. 2003) (plea agreement did not

  bar a motion to reduce sentence under § 3582 where it only referenced "collateral attacks"). As a

  result, Mr. Barnett's plea waiver was knowing and voluntary and must be enforced.

         Mr. Barnett asks the Court to "annul" his plea agreement because of the "extraordinary and

  compelling" circumstances created by the COVID-19 pandemic. Dkt. 501 at 2. But there is no



                                                    4
Case 1:17-cr-00158-SEB-TAB Document 503 Filed 10/06/20 Page 5 of 6 PageID #: 4006




  generalized rule that unforeseen events—such as a pandemic—render a plea waiver invalid. To

  the contrary, the Seventh Circuit has enforced plea waivers even when significant unforeseen

  events occur after the plea waiver was signed. For example, in United States v. Bownes, 405 F.3d

  634 (7th Cir. 2005), the defendant signed an appeal waiver. After he was sentenced, the Supreme

  Court decided United States v. Booker, 543 U.S. 220 (2005). The defendant filed a direct appeal

  and argued that his appeal waiver was not knowing and intelligent because he could not have

  anticipated Booker and Booker effected a "sea change" in the law. The Seventh Circuit rejected

  this argument and enforced the plea waiver, reasoning:

         In a contract (and equally in a plea agreement) one binds oneself to do something
         that someone else wants, in exchange for some benefit to oneself. By binding
         oneself one assumes this risk of future changes in circumstances in light of which
         one's bargain may prove to have been a bad one. That is the risk inherent in all
         contracts; they limit the parties' ability to take advantage of what may happen over
         the period in which the contract is in effect.

  Id. at 636. While COVID-19 has wrought unprecedented circumstances, under the facts presented

  here the waiver provision is valid and thus must be enforced. See Bownes¸405 F.3d at 636; United

  States v Egebrecht, No. 2:17-cr-00007-JRS-CMM-01, Dkt. 72 (S.D. Ind. June 29, 2020) (denying

  motion for compassionate release because defendant waived right to file motion in plea agreement

  signed after First Step was enacted, despite the fact that the COVID-19 pandemic was not foreseen

  at the time of the plea agreement); United States v. Harris-Harden, No. 1:18-cr-211-JPH-TAB-

  01, dkt. 77 (S.D. Ind. Sept. 22, 2020) (same).

                                         III.      Conclusion

         The United States has not cited any authority for "dismissing" (as opposed to denying) Mr.

  Barnett's motion for compassionate release. Accordingly, its motion to dismiss, dkt. [500], is

  granted to the extent that the Court will deny Mr. Barnett's motion for compassionate release. Mr.




                                                    5
Case 1:17-cr-00158-SEB-TAB Document 503 Filed 10/06/20 Page 6 of 6 PageID #: 4007




  Barnett's motion for compassionate release, dkt. [479], is denied for the reasons stated in this

  Order.

           IT IS SO ORDERED.



                     10/6/2020
           Date: _______________               _______________________________
                                                SARAH EVANS BARKER, JUDGE
                                                United States District Court
                                                Southern District of Indiana


  Distribution:

  Justin D. Barnett
  Reg. No. 16552-028
  FCI Terre Haute
  Federal Correctional Institution
  P.O. Box 33
  Terre Haute, IN 47808

  All Electronically Registered Counsel




                                                 6
